EXHIBIT 10.6
STOCK PLEDGE AGREEMENT
THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of May 19, 2009, is
made by EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware corporation
(“Borrower”), the subsidiaries of the Borrower signatory hereto (Borrower and
each subsidiary of the Borrower a party hereto shall be collectively known as
the “Pledgors”, and individually as a “Pledgor”), in favor of SUNTRUST BANK, in
its capacity as administrative agent (the “Administrative Agent”) for the
several banks and other financial institutions and lenders (the “Lenders”) from
time to time party to the Credit Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, and the Administrative Agent have entered
into that certain Revolving Credit and Term Loan Agreement, dated as of May 19,
2009 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to
establish a revolving credit facility in favor of and extend term Loans to
Borrower; and
WHEREAS, the Pledgors are the record and beneficial owner of the Pledged Shares;
and
WHEREAS, in order to induce the Lenders and the Administrative Agent to enter
into the Credit Agreement, Subsidiary Guaranty Agreement and other Loan
Documents, the Pledgors have agreed to execute and deliver to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, this
Agreement as security for the Secured Obligations (as defined below); and
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
“Agreement” shall mean this Stock Pledge Agreement as originally in effect on
the Closing Date and as thereafter from time to time amended, supplemented,
restated or otherwise modified.
“Collateral” shall mean, collectively, (a) the Pledged Shares; (b) all other
Pledged Property, whether now or hereafter delivered to the Administrative Agent
in connection with this Agreement; and (c) all proceeds of any of the foregoing.
The Collateral shall expressly exclude the capital stock constituting more than
sixty-five percent (65%) of all issued and outstanding shares of all classes of
capital stock or other equity interests of any Subsidiary of any Pledgor which
Subsidiary is not a Domestic Subsidiary.
“Distributions” shall mean all dividends paid in stock, liquidating dividends,
shares of stock resulting from stock splits, reclassifications, warrants,
options, non-cash dividends and other distributions (whether similar or
dissimilar to the foregoing) on or with respect to any Pledged Shares or other
shares of capital stock constituting Collateral, but shall not mean Dividends.

 

 



--------------------------------------------------------------------------------



 



“Dividends” shall mean cash dividends and cash distributions with respect to any
Pledged Shares made out of capital surplus.
“Event of Default” shall mean any event described in Section 5.1.
“Pledged Property” shall mean all Pledged Shares and the certificates evidencing
the Pledged Shares, and all Dividends, Distributions, securities, cash,
instruments, interest payments and other property and proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares.
“Pledged Shares” shall mean, subject to the final sentence of this definition,
all of the capital stock of any Subsidiary owned by the Pledgors from time to
time, including without limitation the capital stock more particularly described
in Schedule 1 hereto, as amended and supplemented from time to time and all
other shares of capital stock which are pledged by the Pledgors to the
Administrative Agent as Pledged Property hereunder. The Pledged Shares shall
expressly exclude the capital stock constituting more than sixty-five percent
(65%) of all issued and outstanding shares of all classes of capital stock or
other equity interests of any Subsidiary of any Pledgor which Subsidiary is not
a Domestic Subsidiary.
“Ratable” or “ratably” shall mean, in the context of a distribution of
Collateral or a distribution of proceeds of any of the Collateral, an allocation
of such Collateral or proceeds among the Lenders pro rata in accordance with
their respective portion of the aggregate dollar amount of the Secured
Obligations to which the distribution is being applied.
“Secured Obligations” means, collectively, the respective obligations of each
Pledgor under this Agreement, the Credit Agreement, the Subsidiary Guaranty
Agreement and the other Loan Documents, including, without limitation, the
Obligations.
“U.C.C.” means the Uniform Commercial Code as in effect in the State of Georgia
from time to time.
SECTION 1.2. Credit Agreement Definitions, Cross-References. Capitalized terms
used herein and not otherwise defined (including the preamble and recitals
hereof) shall have the meanings assigned to them in the Credit Agreement, unless
the context otherwise requires or unless otherwise defined herein. References in
this Agreement to any Section, unless otherwise specified, are references to
such Section of this Agreement, and references in such Section to any subsection
or clause, unless otherwise specified, are references to such subsection or
clause of such Section.
SECTION 1.3. U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C. are used
in this Agreement, including its preamble and recitals, with such meanings.
ARTICLE 2
PLEDGE
SECTION 2.1. Grant of Security Interest. Each Pledgor hereby pledges, assigns,
delivers, sets over, conveys and transfers to the Administrative Agent, for its
benefit and the benefit of the Lenders, and hereby grants to the Administrative
Agent, for its benefit and the benefit of the Lenders, a continuing security
interest in and to, all of the Collateral.

 

2



--------------------------------------------------------------------------------



 



SECTION 2.2. Security for Secured Obligations. This Agreement and the Collateral
secure the payment in full and performance of all Secured Obligations.
SECTION 2.3. Delivery of Pledged Property upon Event of Default; Registration of
Pledge; Transfer. Subject to Section 5.12 of the Credit Agreement, all
certificates and instruments representing or evidencing any Collateral,
including all Pledged Shares, shall be delivered to the Administrative Agent and
shall be held by the Administrative Agent, shall be in suitable form for
transfer by delivery, and shall be accompanied by all necessary instruments of
transfer or assignment, duly executed in blank and, if the Administrative Agent
shall so request, with signatures guaranteed by a member of a registered
national securities exchange or the National Association of Securities Dealers,
Inc. or by a commercial bank or trust company having an office or correspondent
in the United States. The Administrative Agent shall have the right, upon the
occurrence and during the continuation of an Event of Default, and without
notice to the Pledgors, to transfer to, or to register in the name of the
Administrative Agent or any of its nominees, any or all of the Pledged Shares,
subject only to Section 2.5(b) and Section 4.6. In addition, the Administrative
Agent shall have the right at any time to request that any Pledgor exchange
certificates or instruments representing or evidencing any Pledged Shares for
certificates or instruments of smaller or larger denominations.
SECTION 2.4. No Duty to Administrative Agent. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond reasonable care in the custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. The Administrative Agent shall not be liable or
responsible for any loss or damage to any of the Collateral, or from any
diminution in the value thereof, by reason of the act or omission of any
carrier, forwarding agency, or other agent selected by the Administrative Agent
in good faith.
SECTION 2.5. Continuing Security Interest; Transfer of Secured Obligation. This
Agreement shall:
(a) create a continuing security interest in the Collateral;
(b) remain in full force and effect until the payment in full and performance of
all Secured Obligations and termination of the Commitments;
(c) be binding upon the each Pledgor, its successors and assigns, provided,
however, that the no Pledgor may assign any of its rights or obligations
hereunder without the prior written consent of the Required Lenders; and
(d) inure to the benefit of the Administrative Agent and the Lenders and their
respective permitted successors, transferees and assigns.
Without limitation to the foregoing, any Lender may assign or otherwise transfer
any Note, Loan or other Secured Obligation, held by it to any other Person, in
accordance with the terms of the Credit Agreement, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted herein
or otherwise. Upon the occurrence of the event described in Section 2.5(b)
above, the security interest granted herein shall terminate and all rights to
the Collateral shall revert to the Pledgors, as applicable. Upon any such
termination, the Administrative Agent will, at the Pledgors’ expense, execute
and deliver to the Pledgors such documents as the Pledgors shall reasonably
request to evidence such termination, without recourse or warranty to the
Administrative Agent.

 

3



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES
SECTION 3.1. Representations and Warranties. Each Pledgor represents and
warrants as follows:
(a) The Pledgor is and at all times will be the legal and beneficial owner of,
and has and will have at all times good and marketable title to (and has and
will at all times have full right and authority to pledge and assign), all
Collateral, free and clear of all Liens or other charges or encumbrances, except
the Lien granted pursuant hereto in favor of the Administrative Agent and other
Liens permitted under the Credit Agreement.
(b) The filing of a UCC-1 financing statement and the delivery of the Collateral
to the Administrative Agent are each effective to create a valid, perfected,
first priority security interest in such Collateral and all proceeds thereof,
securing the Secured Obligations, except that the filing of a financing
statement, the taking of possession or some other action may be required under
Section 9-306 of the U.C.C. to perfect a security interest in certain proceeds
of the Collateral that does not constitute Pledged Shares or other securities or
instruments.
(c) The Pledged Shares have been duly authorized and validly issued, and are
fully paid, and nonassessable.
(d) The Pledged Shares constitute, and at all times thereafter the Pledged
Shares will constitute, (a) 100% of all of the issued and outstanding shares of
Stock of the Domestic Subsidiaries owned by the Pledgor and (b) 65% of all of
the issued and outstanding shares of Stock of any other Subsidiaries (“Foreign
Subsidiaries”) owned by the Pledgor.
(e) Except for compliance with the requirements of Section 5.7, no
authorization, approval, or other action by and no notice to or filing with, any
Governmental Authority is or will be required either:
(i) for the pledge by the Pledgor of any Collateral pursuant to this Agreement
or for the execution, delivery, or performance of this Agreement by the Pledgor,
or
(ii) for the exercise by the Administrative Agent of the voting or other rights
provided for in and in accordance with the terms of this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement (except, with
respect to any Pledged Shares, as may be required in connection with a
disposition of such Pledged Shares by laws affecting the offering and sale of
securities generally).
SECTION 3.2. Warranties upon Pledge of Additional Collateral. Each Pledgor shall
be deemed to restate each representation and warranty set forth in Section 3.1
as at the date of each pledge hereunder by such Pledgor to the Administrative
Agent of any Collateral with respect to such additional Collateral.

 

4



--------------------------------------------------------------------------------



 



ARTICLE 4
COVENANTS
SECTION 4.1. Protect Collateral; Further Assurances. No Pledgor will sell,
assign, transfer, pledge or encumber in any other manner the Collateral (except
in favor of the Administrative Agent hereunder). Each Pledgor will warrant and
defend the right, title and security interest herein granted to the
Administrative Agent in and to the Collateral (and all right, title and interest
represented by the Collateral) against the claims and demands of all Persons
whomsoever. Each Pledgor agrees that at any time, and from time to time, at the
expense of the Pledgor, the Pledgor will promptly execute and deliver all
further instruments, and take all further action, that the Administrative Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Administrative Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
SECTION 4.2. Issuance of Stock. No Pledgor will, subsequent to the date of this
Agreement, without the prior written consent of the Required Lenders, cause or
permit the Subsidiaries that have issued any shares pledged hereunder to issue
or grant any warrants, stock options of any nature or other instruments
convertible into shares of any class of Stock or issue any additional shares of
Stock or sell or transfer any treasury Stock, except that any Subsidiary may
issue shares of Stock to the Pledgor that are or become contemporaneously with
such issuance, Pledged Shares that are pledged hereunder and become a part of
the Collateral (in the same proportion as currently pledged), and in the case of
any Subsidiary that is not a Domestic Subsidiary except for any qualifying
shares required to be issued to directors or officers of such Subsidiary under
applicable law. Such Pledgor will notify the Administrative Agent within five
Business Days of the issuance of any such additional Pledged Shares, and of any
additional Subsidiary formed or acquired after the date hereof (the stock of
which shall likewise become additional Pledged Shares hereunder, subject to the
limitation on the pledging of shares of Foreign Subsidiaries contained in the
definition of “Pledged Shares”), and within fifteen Business Days of such
issuance, acquisition or formation, cause such Pledged Shares, together with
signed stock powers and proxies, and such other documents and instruments as the
Administrative Agent may require in its reasonable discretion, to be delivered
into the Administrative Agent’s possession, and take all other steps deemed
necessary by the Administrative Agent in its reasonable discretion to perfect
the first-priority security interest of the Administrative Agent in such
additional Pledged Shares.
SECTION 4.3. Taxes. Each Pledgor will pay all taxes, assessments and charges
levied, assessed or imposed upon the Collateral before the same become
delinquent or become Liens upon any of the Collateral except where the same may
be contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided.
SECTION 4.4. Stock Powers. Each Pledgor agrees that all Pledged Shares (and all
other shares of Stock constituting Collateral) delivered by the Pledgor to the
Administrative Agent pursuant to this Agreement will be accompanied by all
necessary instruments of transfer or assignment, duly executed in blank and, if
the Administrative Agent shall so request, with signatures guaranteed by a
member of a national securities exchange or the National Association of
Securities Dealers, Inc. or by a commercial bank or trust company having an
office or correspondent in the United States. Thereafter, each Pledgor will,
upon the request of the Administrative Agent, promptly deliver to it such stock
powers, instruments and similar documents, satisfactory in form and substance to
the Administrative Agent, with respect to the Collateral as the Administrative
Agent may reasonably request and will, from time to time upon the request of the
Administrative Agent, promptly transfer any Pledged Shares or other shares of
Stock, including all Distributions, constituting Collateral into the name of the
Administrative Agent or any nominee designated by the Administrative Agent.
SECTION 4.5. Continuous Pledge. Each Pledgor will at all times keep pledged to
the Administrative Agent pursuant hereto all Pledged Shares, all Dividends and
Distributions received following the occurrence and during the continuance of an
Event of Default with respect thereto, and all other Collateral.

 

5



--------------------------------------------------------------------------------



 



SECTION 4.6. Voting Rights; Dividends. In addition, each Pledgor agrees that:
(a) after any Event of Default shall have occurred and be continuing or if any
Default or Event of Default shall occur as a result thereof, promptly upon
receipt thereof by the Pledgor and without any request therefor by the
Administrative Agent, the Pledgor shall deliver (properly endorsed where
required hereby or requested by the Administrative Agent) to the Administrative
Agent all Dividends, all of which shall be held by the Administrative Agent as
additional Collateral for use in accordance with Section 5.5;
(b) after any Event of Default shall have occurred and be continuing, upon
written notice to the Pledgor by the Administrative Agent, all rights of the
Pledgor to exercise or refrain from exercising voting or other consensual rights
in respect of the Collateral shall cease and all such rights shall thereupon
become vested in the Administrative Agent who shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights; and
(c) after any Event of Default shall have occurred and be continuing, promptly
upon request of the Administrative Agent, the Pledgor shall deliver to the
Administrative Agent such proxies and other documents as may be necessary to
allow the Administrative Agent to exercise the voting and other consensual
rights with respect to any Collateral.
Except as set forth in the immediately preceding sentence, each Pledgor shall be
entitled to exercise, in its reasonable judgment, but in a manner not
inconsistent with the terms of the Credit Agreement, Subsidiary Guaranty
Agreement or any other Loan Document (including this Agreement), the voting
powers and all other incidental rights of ownership with respect to any Pledged
Shares or other shares of Stock constituting Collateral (subject to the
Pledgor’s obligation to deliver to the Administrative Agent such Pledged Shares
and other shares in pledge hereunder) and to the receipt of all Dividends. All
Dividends, Distributions, cash payments and proceeds which the Pledgor is then
obligated to deliver to the Administrative Agent, shall, until delivery to the
Administrative Agent, be held by the Pledgor separate and apart from his other
property in trust for the Administrative Agent. The Administrative Agent agrees
that unless an Event of Default shall have occurred and be continuing, the
Administrative Agent shall, upon the written request of any Pledgor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by the Pledgor which are necessary to allow the Pledgor to exercise
voting power with respect to any share of Stock (including Pledged Shares)
constituting Collateral; provided, however, that no vote shall be cast, or
consent, waiver or ratification given, or action taken by the Pledgor that would
impair in any material respect any Collateral or be inconsistent with or violate
any provision of the Credit Agreement, the Subsidiary Guaranty Agreement or any
other Loan Document (including this Agreement).
SECTION 4.7. Additional Information. Each Pledgor will furnish to the
Administrative Agent and the Lenders written notice of the occurrence of any
event which would make any representation contained in Article 3 untrue at such
time.

 

6



--------------------------------------------------------------------------------



 



ARTICLE 5
EVENTS OF DEFAULT; REMEDIES
SECTION 5.1. Events of Default. Each of the following shall constitute an “Event
of Default” hereunder:
(a) if there shall occur any Event of Default under the Credit Agreement;
(b) if any of the Collateral shall be levied upon or seized in any legal
proceeding, or held by virtue of any Lien or distress, or any Lien other than a
Lien permitted under the Credit Agreement shall attach to any of the Collateral;
or
(c) if any representation or warranty of any Pledgor set forth herein shall be
untrue in any material respect or if any Pledgor shall default in the due
performance and observance of any covenant contained herein and such default
shall continue unremedied for a period of ten (10) days.
SECTION 5.2. Actions upon Event of Default. In addition to its rights and
remedies provided hereunder, whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent shall have all rights and remedies
of a secured party upon default under the U.C.C. or other applicable law. Any
notification required by law of any intended disposition by the Administrative
Agent of any of the Collateral shall be deemed reasonably and properly given if
given at least ten (10) days before such disposition. Without limitation of the
above, the Administrative Agent may, and upon direction of the Required Lenders
shall, whenever an Event of Default shall have occurred and be continuing, take
all or any of the following actions after giving at least ten (10) days prior
notice to the Pledgors
(a) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, without disclosing that such Collateral is
subject to the Lien hereunder;
(b) take control of any proceeds of the Collateral; and
(c) execute (in the name, place and stead of the Pledgors) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
SECTION 5.3. Attorney-in-Fact. Each Pledgor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, with full power of
substitution, in the name of the Pledgors, the Administrative Agent, the Lenders
or otherwise, for the sole use and benefit of the Administrative Agent and the
Lenders, but at the Pledgors’ expense, upon the occurrence and during the
continuation of an Event of Default to take any action and to execute any
instrument which the Administrative Agent may deem reasonably necessary or
advisable enable the Administrative Agent to realize the benefit of the security
interest provided for in this Agreement.
SECTION 5.4. Private Sales. (a) Each Pledgor recognizes that the Administrative
Agent may be unable, after the occurrence and during the continuance of any
Event of Default, to effect a public sale of any or all the Pledged Shares by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities law or otherwise,
and may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers that will be obligated to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay sale of any of the Pledged Shares for the period of
time necessary to permit any Subsidiary to register such securities for public
sale under the Securities Act, or under applicable state securities law, even if
such Subsidiary would agree to do so.

 

7



--------------------------------------------------------------------------------



 



(b) Each Pledgor further agrees to use his reasonable best efforts, after the
occurrence and during the continuance of an Event of Default, to do or cause to
be done all such acts as may be necessary to make such sale or sales of all or
any portion of the Pledged Shares pursuant to this Section 5.4 valid and binding
and in compliance with any and all applicable Requirements of Law.
SECTION 5.5. Application of Proceeds. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral may, in the discretion of
the Administrative Agent, be held by the Administrative Agent as additional
collateral security for, or then or at any time thereafter be applied (after
payment of any amounts payable to the Administrative Agent pursuant to
Section 2.9 of the Credit Agreement and Section 5.6 of this Agreement) in whole
or in part by the Administrative Agent against, all or any part of the Secured
Obligations in the following order:
(a) first, ratably, to the unpaid interest accrued and then due or owing on the
Secured Obligations and to the aggregate amount of fees described in
Section 2.11 of the Credit Agreement which have accrued and are unpaid;
(b) second, ratably, among the Lenders, on account of all principal of any
Secured Obligations then due or owing; and
(c) third, to any other Secured Obligations then due or owing.
After termination of the Commitments, any surplus of such cash or cash proceeds
held by the Administrative Agent and remaining after payment in full of all the
Secured Obligations, shall be paid over to the Pledgors or to whomsoever may be
lawfully entitled to receive such surplus.
SECTION 5.6. Indemnity and Expenses. Each Pledgor hereby indemnifies and holds
harmless the Administrative Agent and the Lenders from and against any and all
claims, losses, and liabilities growing out of or resulting from this Agreement
(including enforcement of this Agreement), to the same extent as the Borrower
pursuant to the terms of Section 10.3 of the Credit Agreement. Upon demand, each
Pledgor will pay, or cause to be paid, to the Administrative Agent the amount of
any and all reasonable and documented expenses actually incurred, including the
reasonable fees and disbursements of its counsel and of any experts and
Administrative Agents actually incurred, which the Administrative Agent incurs
in connection with:
(a) the administration of this Agreement;
(b) the custody, preservation, use, or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;
(c) the exercise or enforcement of any of the rights of the Administrative Agent
hereunder and any action taken by the Administrative Agent under Section 6.4;
and
(d) the failure by any Pledgor to perform or observe any of the provisions
hereof.

 

8



--------------------------------------------------------------------------------



 



SECTION 5.7. Registration Rights. If the Administrative Agent shall determine to
exercise its right to sell any of the Pledged Shares pursuant to Section 5.2 or
under applicable law, each Pledgor agrees that, upon request of the
Administrative Agent, as soon as practicable, each Pledgor will, at its own
expense:
(a) execute and deliver, and cause each issuer of the Pledged Shares and the
directors and officers thereof to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts and things, as may be
necessary or, in the opinion of the Administrative Agent, advisable to register
such Pledged Shares under the provisions of the Securities Act, and to cause the
registration statement relating thereto to become effective and remain effective
for such period as prospectuses are required by law to be furnished, and to make
all amendments and supplements thereto and to the related prospectuses which, in
the opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;
(b) use his best efforts to qualify the Pledged Shares under state securities or
“Blue Sky” laws and to obtain all necessary governmental approval for the sale
of the Pledged Shares, as requested by the Administrative Agent;
(c) cause each issuer of the Pledged Shares to make available to his security
holders, as soon as practicable, an earnings statement which will satisfy the
provisions of Section 14(a) of the Securities Act; and
(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Pledged Shares or any part thereof valid and binding and
in compliance with applicable law.
Each Pledgor further acknowledges the impossibility of ascertaining the amount
of damages which would be suffered by the Administrative Agent and the Lenders
by reason of the failure of a Pledgor to perform any of the covenants contained
in this Section and, consequently, agrees that the remedy of specific
performance may be granted to require the Pledgor to comply with the covenants
contained in this Section, at any time after the Administrative Agent shall
demand compliance with this Section.
ARTICLE 6
MISCELLANEOUS
SECTION 6.1. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.
SECTION 6.2. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departures by the Pledgors herefrom shall in any
event be effective unless the same shall be in writing, signed by the
Administrative Agent (with the consent of the Required Lenders), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given.
SECTION 6.3. Obligations Not Affected. The obligations of the Pledgors under
this Agreement shall remain in full force and effect without regard to, and
shall not be impaired or affected by:
(a) any amendment or modification or addition or supplement to the Credit
Agreement, any Note, any other Loan Document, any instrument delivered in
connection therewith or any assignment or transfer thereof;

 

9



--------------------------------------------------------------------------------



 



(b) any exercise, non-exercise or waiver by the Administrative Agent or any
Lender of any right, remedy, power or privilege under or in respect of, or any
release of any guaranty or collateral provided pursuant to, this Agreement, the
Credit Agreement or any other Loan Document;
(c) any waiver, consent, extension, indulgence or other action or inaction in
respect of this Agreement, the Credit Agreement or any other Loan Document or
any assignment or transfer of any thereof; or
(d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like, of any Pledgor or any other Person,
whether or not the Pledgor shall have notice or knowledge of any of the
foregoing.
SECTION 6.4. Protection of Collateral. The Administrative Agent may from time to
time perform, at its option, any act which any Pledgor agrees hereunder to
perform and which the Pledgor shall fail to perform, and the Administrative
Agent may from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.
SECTION 6.5. Addresses for Notices. All notices and other communications
provided for hereunder to any party hereto shall be given in the manner provided
in Section 10.1 of the Credit Agreement, and if to the Administrative Agent, at
the address set forth in Section 10.1 of the Credit Agreement.
SECTION 6.6. Governing Law; Jurisdiction.
(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.
(b) Each Pledgor hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Northern District of Georgia, and of any state court of the State
of Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Georgia state court or, to the
extent permitted by applicable law, such Federal court. Each Pledgor agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Pledgors or their respective
properties in the courts of any jurisdiction.
(c) Each Pledgor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each Pledgor irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each Pledgor irrevocably consents to the service of process in the manner
provided for notices in Section 10.1. Nothing in this Agreement or in any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by law.

 

10



--------------------------------------------------------------------------------



 



SECTION 6.7. Waiver of Jury Trial. EACH PLEDGOR HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PLEDGOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER
OR ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 6.8. Postponement of Subrogation. Each Pledgor subordinates and agrees
not to exercise any rights against the Borrower which it may acquire by way of
subrogation or contribution, by any payment made hereunder or otherwise, until
all the Secured Obligations shall have been irrevocably paid in full and the
Credit Agreement shall have been irrevocably terminated. If any amount shall be
paid to a Pledgor on account of such subrogation or contribution rights at any
time when all the Secured Obligations shall not have been paid in full, such
amount shall be held in trust for the benefit of the Lenders and shall forthwith
be paid to the Administrative Agent to be credited and applied to the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.
SECTION 6.9. Limitation of Liability. Neither the Administrative Agent, the
Lenders nor any Affiliate thereof, shall have any liability with respect to, and
THE SHAREHOLDER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON, ANY CLAIM
FOR ANY SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES SUFFERED
BY THE SHAREHOLDER IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION HEREWITH.
SECTION 6.10. Waiver of O.C.G.A. Section 10-7-24. Each Pledgor hereby waives all
rights under Section 10-7-24 of the Official Code of Georgia Annotated, as
amended, including any right to require Lenders to proceed against the Borrower.
SECTION 6.11. Counterparts, Effectiveness, etc. This Agreement may be executed
by the parties hereto in several counterparts, each of which shall be executed
by the Pledgors and the Administrative Agent and be deemed to be an original and
all of which shall constitute together but one and the same agreement. This
Agreement shall become effective when counterparts hereof executed on behalf of
each Pledgor and each Lender (or notice thereof satisfactory to the
Administrative Agent) shall have been received by the Administrative Agent and
notice thereof shall have been given by the Administrative Agent to each Pledgor
and each Lender.
(Signatures on following page)

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

            EASYLINK SERVICES INTERNATIONAL CORPORATION,
a Delaware corporation
      By:   /s/ Glen E. Shipley         Name:   Glen E. Shipley        Title:  
Chief Financial Officer

[CORPORATE SEAL]        EASYLINK SERVICES CORPORATION,
a Delaware corporation
      By:   /s/ Glen E. Shipley         Name:   Glen E. Shipley        Title:  
Chief Financial Officer

[CORPORATE SEAL]        EASYLINK SERVICES USA, INC., a Delaware
corporation
      By:   /s/ Glen E. Shipley         Name:   Glen E. Shipley        Title:  
Chief Financial Officer

[CORPORATE SEAL]   

 

12